Cite as 2015 Ark. 385

                SUPREME COURT OF ARKANSAS

                                                Opinion Delivered October 22, 2015

        IN RE ARKANSAS SUPREME
        COURT COMMISSION ON
        CHILDREN, YOUTH, AND
        FAMILIES




                                        PER CURIAM

       Representative David Meeks, Dr. Karen Farst, and Mary Claire Hyatt are appointed

to the Arkansas Supreme Court Commission on Children, Youth, and Families for three-

year terms to expire on December 31, 2018. We reappoint Judge Wiley Branton, Jr., Judge

Ken Coker, Jr., Dr. Sherece West, and Ms. Claire Babineaux-Fontenot for three-year terms

to expire on December 31, 2018. We recognize Johnny Key, Commissioner of Education,

as a standing member of the commission. We thank all of them for their willingness to serve

on this important committee. We designate Justice Rhonda K. Wood to succeed Retired

Chief Justice Jim Hannah as chair.

       The court expresses its gratitude to outgoing members: Retired Chief Justice Jim

Hannah, Dr. Tom Kimbrell, Dr. Tony Woods, John Selig, Senator Missy Irvin,

Representative Stephanie Malone, Dr. Jonathan Bates, and Ms. Sedella White for their years

of valuable service to this commission.